Citation Nr: 0720580	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with hypertension and erectile dysfunction. 

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  

3.  Entitlement to service connection for a liver disability, 
including as secondary to the veteran's service connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1982 to September 
1999, with evidence of four years and six months of 
additional active duty prior to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina.  

The issues of entitlement to an increased evaluation for a 
left knee disability and service connection for a liver 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's diabetes mellitus requires twice daily 
injections of insulin and restriction of diet and is 
productive of hypertension, without regulation of activities, 
ketoacidosis or hypoglycemic reactions, twice monthly visits 
to the doctor, or progressive loss of strength or weight. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus with hypertension and erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.104, 4.119, Codes 7101, 7913 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
August 2002.  The notice included the type of evidence needed 
to substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to submit any other evidence which shows that his 
disabilities had become worse.  This meet the requirement to 
notify the veteran to provide any evidence in his possession 
that pertained to the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Diabetes with Hypertension

The record indicates that entitlement to service connection 
for diabetes mellitus was established in a January 2000 
rating decision.  A 20 percent evaluation was assigned for 
this disability, effective from October 1, 1999.  

The November 2002 rating decision on appeal established 
service connection for hypertension and erectile dysfunction 
as secondary to the veteran's diabetes.  However, as these 
disabilities were found to be noncompensable, they were 
evaluated with the veteran's diabetes.  This rating decision 
determined that an increase in the 20 percent rating was not 
warranted.  The veteran submitted a notice of disagreement 
with this decision, and the current appeal ensued. 

Diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated is evaluated as 
100 percent disabling.  Diabetes mellitus that requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated is evaluated as 60 
percent disabling.  Diabetes mellitus that requires insulin, 
restricted diet, and regulation of activities is evaluated as 
40 percent disabling.  When insulin and a restricted diet is 
required, or an oral hypoglycemic agent and a restricted 
diet, a 20 percent evaluation is merited.  When diabetes 
mellitus is manageable by restricted diet only, a 10 rating 
is warranted.  38 C.F.R. § 4.119, Code 7913.

Note one to the rating code for diabetes states that the 
adjudicator is to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note two states that when 
diabetes mellitus has been conclusively diagnosed, do not 
request a glucose tolerance test solely for rating purposes.  
38 C.F.R. § 4.119, Code 7913.  

Under the rating code for hypertension, a 10 percent 
evaluation is warranted for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or is the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation is 
warranted for diastolic pressures of 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 

The evidence includes medical records from Camp Lejuene dated 
from 2000 to 2002.  These records show treatment for the 
veteran's diabetes, and include an examination of his eyes 
which was negative for diabetic findings.  April 2002 records 
note that the veteran uses insulin.  His blood pressure 
measurements during this period showed diastolic readings 
from 60 to 84, and systolic readings from 100 to 124.  

The veteran was afforded a VA fee basis general examination 
in August 2002.  Diabetes had first developed in 1999, and 
the veteran had been hospitalized with ketoacidosis at that 
time.  The veteran reported that he did not have fainting 
from low blood sugar.  His only restriction was his diet, and 
he had no restrictions of activity.  The veteran did not 
complain of any neurological problems, or any bladder or 
bowel problems such as incontinence.  He did have some 
partial sexual dysfunction.  The veteran used insulin twice a 
day.  He believed that it affected his eyes in that he had 
blurring of his vision.  The veteran also noted that he had 
been placed on medication to protect his kidneys.  He did not 
have any restrictions on his activities of daily living as a 
result of his diabetes.  The veteran's blood pressure 
readings were 112/78, 116/84, and 112/72.  He weighed 178 
pounds.  An examination of the eyes revealed some plaque 
formation in his retinas.  The diagnoses included diabetes 
mellitus type 2.  There were no subjective or objective 
factors.  The examiner opined that the veteran had some eye 
problems that were related to his diabetes.  The hypertension 
was under good control, although the examiner believed that 
the hypertension was related to the diabetes.  

The veteran was afforded a VA fee basis eye examination in 
October 2002.  Visual acuity with current wear was 20/30 for 
the right eye and 20/25 for the left eye.  The pupils, the 
slit lamp examination, and the macula were normal 
bilaterally.  There was bone spiculation of the retina 
bilaterally.  The left eye had a vitreous floater.  The 
Goldman perimeter test revealed an average contraction for 
rating purposes of 38.75 for the right eye and 40.62 for the 
left eye.  The diagnoses included diabetes with no diabetic 
retinopathy, and myopia/presbyopia.  

A May 2003 VA orthopedic examination shows that the veteran 
weighed 172 pounds. 

The veteran underwent another VA fee basis examination in 
November 2003.  The veteran's medical records were reviewed 
by the examiner.  The veteran did not bring his hypertension 
medications and did not list them, but he stated that he was 
taking blood pressure medications.  The veteran was not 
claiming to experience erectile dysfunction.  An attempt to 
treat his diabetes orally had not been successful, and he had 
been insulin dependent since it was first diagnosed.  The 
veteran reported that he had been hospitalized twice for low 
blood sugar, but there had been no ketoacidosis.  He was seen 
by his doctor every three months.  The veteran reported 
progressive loss of strength and bladder dysfunction, by 
which he meant he had to urinate more often.  He took insulin 
twice a day.  The veteran reported that he had eye problems, 
but did not know what type.  He also reported having heart 
problems on the basis that he was easily fatigued.  There 
were no kidney problems or functional impairment.  None of 
his activities of daily living were restricted due to the 
diabetes.  

On examination, the veteran's blood pressure readings were 
121/70, 118/72, and 120/70.  He weighed 179 pounds.  He did 
not have any skin problems.  There was no evidence of 
cardiomegaly, and there was no history of coronary artery 
disease.  There was no edema or varicosities, and no 
generalized muscle weakness or wasting.  The neurological 
examination was normal.  The diagnosis remained diabetes 
mellitus.  There was hypertension, but no heart, skin, 
arterial, or renal disease, and no impotency or neurological 
problems.  

Additional records from Camp Lejuene dated from 2005 to 2006 
reveal that the veteran continued to be followed for 
diabetes.  His blood pressure readings during this period 
were 144/84, 153/97, 138/91, 144/84, 154/87, and 127/79.  
January 2006 records show that the veteran weighed 171 
pounds, and he weighed 177 in April 2006.  These records 
listed his medications on several occasions which, not 
including prescription for an acute respiratory infection, 
included ibuprofen, insulin, lisinopril, and aspirin.  

Analysis

The evidence shows that the veteran requires injections of 
insulin twice a day, and he has restricted diet.  However, 
the August 2002 VA examination stated that the veteran did 
not have any restriction of activities.  Both this 
examination and the November 2003 examination show that none 
of the veteran's activities of daily living are restricted by 
his diabetes.  The August 2002 examination includes a history 
of a hospitalization for ketoacidosis, but this occurred at 
the time of the initial discovery of diabetes in 1999.  
Similarly, the November 2003 examination includes a history 
of two hospitalizations for low blood sugar, but the 
veteran's treatment records do no reflect any 
hospitalizations for diabetes since 2000.  

The veteran reports loss of strength, but this was not 
demonstrated on the examinations.  His weight has fluctuated 
between 171 and 179, with no evidence of a progressive loss.  
He only needs to see his doctor for diabetes every three 
months.  The Board believes that the veteran's symptoms of 
requiring insulin and a restricted diet without regulation of 
activities, current episodes of ketoacidosis or hypoglycemic 
reactions, progressive loss of weight or strength, or twice 
monthly visits to his doctor more nearly resembles the 
criteria for the 20 percent evaluation currently assigned.  
38 C.F.R. §§ 4.7, 4.21, 4.119, Code 7913.  

In reaching this decision, the Board notes that complications 
such as hypertension and erectile dysfunction have been 
attributed to the veteran's diabetes mellitus.  However, 
these complications do not provide a basis for a higher 
evaluation.  The criteria for a 60 percent evaluation are 
diabetes mellitus that requires 1) insulin, 2) restricted 
diet, and 3) regulation of activities with 4) episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus 5) complications that would not 
be compensable if separately evaluated.  The veteran's 
symptoms include one and two but not three and four, so that 
the portion of the rating code referring to "plus 
complications" is not for consideration, and does not make 
the rating criteria more nearly resemble that of the next 
highest evaluation.  The presence of the veteran's 
complications would not provide a basis for a 100 percent 
evaluation for the same reasons.  38 C.F.R. § 4.119, Code 
7913.  

The Board has also considered entitlement to separate 
evaluations for the veteran's complications, but this is not 
demonstrated by the evidence.  The August 2002 general 
practitioner attributed plaque formations in the veteran's 
eye to diabetes.  However, the October 2002 VA eye 
examination did not note a plaque formation and found that 
there was no diabetic retinopathy.  The Board notes that 
retinopathy refers to any noninflammatory disease of the 
retina.  Dorland's Illustrated Medical Dictionary 1351 (25th 
ed.1974).  

In addition, the most recent VA examination did not show any 
erectile dysfunction.  It should be noted that the veteran is 
already in receipt of special monthly compensation for loss 
of use of a creative organ.  

Furthermore, there is no basis for a separate evaluation for 
hypertension.  In order to receive a compensable evaluation 
for hypertension, the evidence must show that a 10 percent 
evaluation is warranted for diastolic pressure predominantly 
100 or more, or systolic pressure of 160 or more, or a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  The record 
indicates that the veteran takes medication for his 
hypertension.  However, a review of the veteran's medical 
records as far back as the initial discovery of his diabetes 
and hypertension in 1999 is completely negative for even a 
single diastolic reading of over 100, or a systolic reading 
of 160 or more.  Therefore, there is no basis for a 10 
percent evaluation for hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

In summary, the criteria for an increased evaluation for the 
veteran's diabetes mellitus have not been met.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with hypertension and erectile dysfunction 
is denied.  


REMAND

The veteran was afforded a VA QTC examination of his left 
knee in May 2003.  The range of motion of the knee was 
reportedly 140 degrees of flexion and zero degrees of 
extension.  The examiner noted that normal range of motion 
was also 140 degrees of flexion and zero degrees of 
extension.  However, the diagnoses included ankylosis of the 
knee.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (28TH Ed. 1994) at 86). 

The RO arranged for the veteran to undergo another VA QTC 
examination.  The RO requested the examiner to indicate 
whether or not there was any ankylosis of the left knee.  At 
a November 2003 QTC examination, the veteran had 90 degrees 
of flexion and zero degrees of extension.  Normal range of 
motion was again noted to be 140 degrees of flexion and zero 
degrees of extension.  However, the examiner said that they 
would not change the VA diagnosis, which included ankylosis 
of the knee.  Then, the examiner added that "if there is 
ankylosis of the knee, it is not causing any impairment of 
extension of the knee."  The Board believes that the 
diagnosis and the additional statement are apparently in 
conflict, and that the question of whether or not the veteran 
currently has ankylosis of the left knee remains open.  

The question of whether or not the veteran has ankylosis of 
the left knee is important, as the rating code assigns a 
minimum evaluation of 30 percent for favorable ankylosis, and 
as much as 60 percent for unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, Code 5256.  In addition, the veteran is currently 
evaluated under 38 C.F.R. § 4.71a, Code 5257, which is the 
rating code for other impairment of the knee.  However, 
VAOPGCPREC 9-98 provides for possible separate evaluations 
based on limitation of motion.  Therefore, the Board believes 
that an additional examination is required to determine 
whether or not ankylosis of the left knee is present.  

In addition, a review of the claims folder indicates that the 
veteran has not been provided with any VCAA notification 
pertaining to his claim for service connection for a liver 
disability, including as secondary to his service connected 
diabetes mellitus.  The veteran must be provided with this 
notification and given a chance to respond before the Board 
can proceed with adjudication of his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for service 
connection for liver disease, the veteran 
should be provided with new VCAA 
notification that informs him of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
claim; (2) that VA will seek to provide; 
(3) that he is expected to provide; and 
(4) that he should provide any evidence in 
his possession that pertains to the claim.  
Furthermore, this notification must 
provide the veteran with information 
pertaining to the potential effective date 
of any award of benefits in his claims, 
and of the potential assignment of a 
rating code and degree of disability for 
his claim for service connection.  

2.  The veteran should be afforded a VA 
orthopedic examination of his left knee.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
provided to the examiner for use in the 
study of this case.  After completion of 
the examination and review of the 
veteran's medical history, the examiner 
should attempt to express the following 
opinion: Does the veteran have ankylosis 
of his left knee?  The examiner must 
provide a clear yes or no answer to this 
question.  The reasons and bases for this 
opinion should also be provided.  

3.  If any benefit sought on appeal, 
remains denied, furnished a supplemental 
statement of the case before returning 
the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


